Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (U.S. Patent Pub. No. 2018/0013707).

Regarding claims 1, 8, and 15, Murphy et al. teaches a method for securing confidential content in a content stream, comprising: receiving a data file corresponding to an agenda for a meeting (paragraph 0058); identifying, based on the agenda data file, first confidential content corresponding to a first confidentiality level (paragraph 0041 and 0084); generating a first encryption key corresponding to the first confidential content (paragraph 0059); receiving a list of attendees for the meeting (paragraph 0048, managing users); determining that a first attendee on the list has permission to access the first confidential content (paragraph 0069); providing, to a user device associated with the first attendee, the first encryption key (paragraph 0072); begin receiving the content stream, the content stream corresponding to the meeting (paragraph 0075); and encrypting a first portion of the content stream corresponding to the first confidential content using the first encryption key (paragraph 0117).

Regarding claims 2, 9, and 16, Murphy et al. teaches further comprising: identifying, based on the agenda data file, second confidential content of a second confidentiality level; generating a second encryption key corresponding to the second confidential content; determining that a second attendee on the list has permission to access the second confidential content, but not the first confidentiality information; and providing, to a user device associated with the second attendee, the second encryption key (paragraph 0075).

Regarding claims 3, 10, and 17, Murphy et al. teaches further comprising: determining that the first attendee has permission to access the second confidential content; and providing, to the user device associated with the first attendee, the second encryption key (paragraph 0061).

Regarding claims 4, 11, and 18, Murphy et al. teaches further comprising: analyzing the content stream for additional confidential content; identifying third confidential content in the content stream that was not previously identified from the agenda data file; determining a confidentiality level of the third confidential content; and encrypting the third confidential content using an encryption key that corresponds to the confidentiality level of the third confidential content (paragraph 0087).

Regarding claims 5, 12, and 19, Murphy et al. teaches wherein the content stream is analyzed by applying a machine learning model to the content stream that tags additional confidential content and provides timestamps for the beginning and end of the additional confidential content (paragraph 0085 and 0115).

Regarding claims 6, 13, and 20, Murphy et al. teaches further comprising: receiving a request to access a recording of the content stream; authenticating a user profile associated with the request; determining access permissions of the user profile; encrypting portions of the recording based on the user profile's access permissions; and providing the partially encrypted recording to a user device associated with the request (paragraph 0078 and 0083-0084).

Regarding claims 7 and 14, Murphy et al. teaches wherein the encrypted first portion of the content stream corresponds to at least one of an audio component and a video component of the content stream (paragraph 0103).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433